IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 1999-CA-00007-SCT
ROGER HEIGLE
v.
JO ANN HEIGLE (SIMMONS)

DATE OF JUDGMENT:                                12/29/1998
TRIAL JUDGE:                                     HON. WILLIAM L. GRIFFIN, JR.
COURT FROM WHICH APPEALED:                       ISSAQUENA COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                          ROBERT S. MURPHREE
ATTORNEY FOR APPELLEE:                           JOHN H. DANIELS, III
NATURE OF THE CASE:                              CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                     REVERSED AND REMANDED - 11/2/2000
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                  11/27/2000



      EN BANC.

      PITTMAN, PRESIDING JUSTICE, FOR THE COURT:


                      STATEMENT OF THE CASE AND MATERIAL FACTS

¶1. Roger Heigle ("Roger") and Jo Ann Heigle ("Jo Ann") were granted a divorce on December 1, 1992.
Roger appealed the chancellor's order to this Court on December 28, 1992. This Court vacated the
judgment on both the appeal and cross-appeal and remanded with instructions to the lower court that all
issues, other than the issue of the granting of the divorce, should be stayed until the conclusion of the
bankruptcy proceedings. Heigle v. Heigle, 654 So. 2d 895, 898 (Miss. 1995)("Heigle I").

¶2. Jo Ann moved for summary judgment on October 6, 1997. The trial court partially granted Jo Ann's
motion, ruling that as a matter of law and fact, Jo Ann was entitled to equitable distribution of the marital
assets.

¶3. In January, 1998, Jo Ann filed a motion with the trial court, asking that an expert be appointed to
appraise the marital estate as of 1992. Roger opposed the motion and stated that his counsel could not be
present for the hearing on the matter. Regardless, the court heard the motion without the presence of
Roger's counsel. At the hearing, the court appointed an expert, a local accountant, to value the marital
estate.

¶4. The expert failed to have the required report ready for court until December of 1998. Roger's counsel
repeatedly tried to contact the expert to obtain a copy of his report, only to be told by the expert that he
would have to talk to the chancellor before giving Roger's counsel any information.
¶5. Trial on this matter was held on December 17, 1998. At this time, the bankruptcy regarding Heigle
Farms had been settled. The chancellor issued a bench ruling where he valued Heigle Farms at $900,000,
of which $225,000 constituted Roger's interest. The chancellor then placed a $14,000 value on a life
insurance policy owned by Roger and valued the marital residence at $48,150. Jo Ann was awarded 40%
of the marital estate or $114,860. The chancellor went through a series of credits and debits to arrive at a
final figure of $115,060. Roger was ordered to pay $10,000 of Jo Ann's attorney's fees as well as $3,000
in expert fees.

¶6. The chancellor set a supersedeas appeal bond for three times the judgment amount, in direct
contravention to M.R.A.P. 8, which calls for a supersedeas appeal bond of 125% of the judgment. Roger
filed a motion with this Court to reverse the chancellor's order requiring the exorbitant bond. Such order
was granted by this Court. On remand, the chancellor then set the bond at 125%. Roger then appealed the
final judgment to this Court.

                                       STATEMENT OF ISSUES

     I. WHETHER THE LOWER COURT ERRED IN GRANTING JOANN'S MOTION FOR
     SUMMARY JUDGMENT REGARDING EQUITABLE DISTRIBUTION AND RULING
     JOANN WAS ENTITLED TO EQUITABLE DISTRIBUTION PRIOR TO THE TRIAL
     OF THE MATTER.

     II. WHETHER THE RULING ISSUED BY THE LOWER COURT HAS SUFFICIENT
     FACTUAL SUPPORT AND DEVELOPMENT TO ALLOW THIS COURT TO
     CONDUCT A MEANINGFUL APPELLATE REVIEW OF THE BASIS FOR THE
     LOWER COURT'S RULING IN LIGHT OF THE LOWER COURT'S FAILURE TO
     DISCUSS THE FERGUSON FACTORS.

     III. WHETHER THE LOWER COURT ERRED IN APPOINTING A COURT
     APPOINTED EXPERT TO PREPARE VALUATIONS IN THIS MATTER.

     IV. WHETHER THE COURT ERRED IN VALUING THE MARITAL ESTATE AS OF
     1998 INSTEAD OF THE TIME OF THE DIVORCE IN 1992.

     V. WHETHER THE LOWER COURT ERRED IN EXCLUDING PARTNERSHIP
     LIABILITIES ON NOTES SIGNED BOTH BY THE PARTNERSHIP AND ROGER IN
     DETERMINING THE VALUE OF THE PARTNERSHIP AND ROGER'S LIABILITIES.

     VI. WHETHER THE LOWER COURT ERRED IN THE WAY IT HANDLED ALL THE
     ISSUES INVOLVING THE HOUSE THE PARTIES LIVED IN DURING THEIR
     MARRIAGE.

     VII. WHETHER THE LOWER COURT ERRED IN MAKING ROGER PAY PART OF
     JOANN'S ATTORNEYS FEES AS WELL AS THE EXPERT FEES.

     VIII. WHETHER THE LOWER COURT ERRED IN REQUIRING THE ATTORNEY
     FOR ROGER TO TESTIFY AS A WITNESS FOR JOANN.

     IX. WHETHER THE LOWER COURT ERRED IN RELYING UPON ITS OWN
     PERSONAL EXPERIENCE AND MATTERS NOT IN THE RECORD IN ITS RULING.

     X. WHETHER THE LOWER COURT'S TREATMENT OF ROGER EVIDENCES BIAS
     AND PREJUDICE.

     XI. WHETHER THE AWARD MADE BY THE LOWER COURT IS EQUITABLE AND
     JUST GIVEN THE FACTS AND CIRCUMSTANCES OF THE CASE, INCLUDING
     ROGER'S FINANCIAL CONDITION.

     XII. WHETHER THE LOWER COURT ERRED IN NOT TAKING INTO ACCOUNT
     ROGER'S INABILITY TO PAY IN MAKING THE RULING OF DECEMBER 17, 1998,
     THAT FORMED THE BASIS FOR THE JUDGMENT APPEALED FROM AND
     WHETHER THE EVIDENTIARY BASIS FOR THE EQUITABLE DISTRIBUTION
     ORDERED WAS PROVED BY THE PLAINTIFF.

     XIII. WHETHER THE LOWER COURT WAS CONSISTENT IN THE APPLICATION
     OF ITS CREDITS AND DEBITS TO THE MARITAL ESTATE IN COMING UP WITH
     THE FINAL FIGURE AWARDED TO JOANN.

                                       STANDARD OF REVIEW

¶7. The standard of review in domestic relations cases is well-settled:

     Our scope of review in domestic relations matters is limited by our familiar substantial
     evidence/manifest error rule. Stevison v. Woods, 560 So. 2d 176, 180 (Miss.1990). "This Court will
     not disturb the findings of a chancellor unless the chancellor was manifestly wrong, clearly erroneous
     or an erroneous legal standard was applied." Bell v. Parker, 563 So. 2d 594, 596-97 (Miss.1990).
     See also Ferguson v. Ferguson, 639 So. 2d 921 (Miss.1994); Faries v. Faries, 607 So. 2d 1204,
     1208 (Miss.1992). In other words, "[o]n appeal [we are] required to respect the findings of fact
     made by a chancellor supported by credible evidence and not manifestly wrong." Newsom v.
     Newsom, )557 So. 2d 511, 514 (Miss.1990). See also Dillon v. Dillon, 498 So. 2d 328, 329
     (Miss.1986). This is particularly true in the areas of divorce, alimony and child support. Tilley v. Tilley,
     610 So. 2d 348, 351 (Miss.1992); Nichols v. Tedder, 547 So. 2d 766, 781 (Miss.1989). The word
     "manifest," as defined in this context, means "unmistakable, clear, plain, or indisputable." Black's Law
     Dictionary 963 (6th ed.1990). Turpin v. Turpin, 699 So. 2d 560, 564 (Miss.1997) (quoting Magee v.
     Magee, 661 So. 2d 1117, 1122 (Miss.1995)).

Clark v. Clark, 754 So. 2d 450, 458 (Miss. 1999).

                                               DISCUSSION

     I. WHETHER THE LOWER COURT ERRED IN GRANTING JOANN'S MOTION FOR
     SUMMARY JUDGMENT REGARDING EQUITABLE DISTRIBUTION AND RULING
     JOANN WAS ENTITLED TO EQUITABLE DISTRIBUTION PRIOR TO THE TRIAL
     OF THE MATTER.

¶8. This Court's standard of review of a trial court's grant of summary judgment is well established:
     Our appellate standard for reviewing the grant or denial of summary judgment is the same standard as
     that of the trial court under Rule 56(c) of the Mississippi Rules of Civil Procedure. This Court employs
     a de novo standard of review of a lower court's grant or denial of summary judgment and examines all
     the evidentiary matters before it-- admissions in pleadings, answers to interrogatories, depositions,
     affidavits, etc. The evidence must be viewed in the light most favorable to the party against whom the
     motion has been made. If, in this view, there is no genuine issue of material fact and, the moving party
     is entitled to judgment as a matter of law, summary judgment should forthwith be entered in his favor.
     Otherwise, the motion should be denied. Issues of fact sufficient to require denial of a motion for
     summary judgment obviously are present where one party swears to one version of the matter in issue
     and another says the opposite. In addition, the burden of demonstrating that no genuine issue of fact
     exists is on the moving party. That is, the non-movant should be given the benefit of the doubt.
     McCullough v. Cook, 679 So. 2d 627, 630 (Miss.1996) (quoting Mantachie Natural Gas Dist. v.
     Mississippi Valley Gas Co., 594 So. 2d 1170, 1172 (Miss.1992); Clark v. Moore Mem'l United
     Methodist Church, 538 So. 2d 760, 762 (Miss.1989)).

Mississippi Dep't of Wildlife, Fisheries & Parks v. Mississippi Wildlife Enforcement Officers'
Ass'n, Inc.,740 So.2d 925, 929-30 (Miss. 1999).

¶9. In October, 1997, approximately two and one-half years after this Court's earlier ruling in Heigle I, Jo
Ann moved for summary judgment asking the chancery court to rule that she was "entitled to an equitable
division of the assets accumulated during the time of the marriage between the parties." Jo Ann filed no
additional documents in support of her motion. The chancery court granted Jo Ann's motion, stating that "Jo
Ann Heigle is entitled to an equitable division of the assets accumulated during the time of the marriage
between the parties."

¶10. Roger strenuously objected to Jo Ann's motion, noting that "the earlier ruling of this Court granting an
equitable division of the parties' property has been reversed by the Supreme Court, and the plaintiff now
asks the Court to make the same determination prematurely that has already been reversed once."

¶11. In Heigle I, this Court held the chancellor in error when he found Jo Ann was entitled to an equitable
distribution of the marital estate when the chancellor was unable to value the estate due to bankruptcy.
Heigle I, 654 So. 2d at 898. This Court stated:

     In the case of property settlement and lump sum alimony, the court's decision must hinge on the value
     of the marital estate, or the spouses' separate estates. Ferguson v. Ferguson, 639 So. 2d 921, 928-
     29 (Miss. 1994); Cheatham v. Cheatham, 537 So. 2d 435, 438 (Miss. 1988). In Ferguson, the
     Court stated: "Property division should be based upon a determination of the fair market value of the
     assets, and these valuations should be the initial step before determining division." 639 So. 2d at 929.

     In the instant case, that information was not before the court when it made its determination due to the
     bankruptcy proceedings involving Heigle Farms. The value of Roger's partnership interest could be
     several thousand dollars, or it might be totally worthless. That being the case, the court's decision to
     grant JoAnn a property settlement and/or lump sum alimony was premature, and we reverse on this
     issue.
654 So. 2d at 898.
¶12. The facts that were before the chancellor in Heigle I were the same facts before the chancellor on
remand. Neither JoAnn nor Roger had filed any further evidence with the court that would serve to support
or negate JoAnn's motion for summary judgment. A review of the transcript of the hearing regarding the
motion for summary judgment gives no indication that any new information had been provided the court to
help determine the value of the marital estate. The marital estate had not been assigned a value at the time
summary judgment was granted as was required by this Court in Heigle I. There was no assigned value at
the time of the summary judgment in favor of Jo Ann in 1997.

¶13. The 1997 granting of a summary judgment announcing or awarding equitable distribution is no more
than announcing that the chancellor intended to follow the precedent established by this Court in Ferguson.
Ferguson v. Ferguson, 693 So. 2d 921 (Miss. 1994). The trial court's granting of a summary judgment in
its November 1997 order without assigning any value to the marital estate and without any division of such
an estate was a redundant statement of what the law is and did not in any way change the status of the
parties and did no harm to the parties; indeed both parties are entitled to an equitable distribution of the
marital assets.

¶14. The law is clear on this point. As this Court stated in Ferguson, "[p]roperty division should be based
upon a determination of fair market value of the assets, and these valuations should be the initial step before
determining division." Id. at 929. According to Ferguson, the estate must have a value placed upon it
before the chancellor can determine what is an equitable distribution. The chancellor did not place a value
on the marital estate when he awarded Jo Ann 40% of the marital estate. In 1997 the chancellor did not
evaluate the estate, he merely announced that Jo Ann was entitled to an equitable distribution without
deciding what that distribution was.

¶15. Therefore, no harm, no foul, no division of estate, and no reversal on this issue.

      II. WHETHER THE RULING ISSUED BY THE LOWER COURT HAS SUFFICIENT
      FACTUAL SUPPORT AND DEVELOPMENT TO ALLOW THIS COURT TO
      CONDUCT A MEANINGFUL APPELLATE REVIEW OF THE BASIS FOR THE
      LOWER COURT'S RULING IN LIGHT OF THE LOWER COURT'S FAILURE TO
      DISCUSS THE FERGUSON FACTORS.

¶16. Roger argues that the chancellor committed manifest error in failing to make a record of the findings of
fact and conclusions of law regarding the equitable distribution of the marital estate. Jo Ann, however,
argues that because the chancellor mentioned that he considered the Ferguson factors in his bench ruling,
that is sufficient for this Court to perform a review. After careful inspection of the record before us, this
Court concludes that the chancellor committed manifest error in failing to make the required record of the
findings of fact and conclusions of law regarding the Ferguson factors.

¶17. This Court has made it quite clear that chancellors should make findings of fact and conclusions of law
regarding equitable distribution of the marital estate part of the record to aid this Court in its review. In
Ferguson, the seminal case regarding equitable distribution, this Court stated:

      Given the development of domestic relations law, this Court recognizes the need for guidelines to aid
      chancellors in their adjudication of marital property division. Therefore, this Court directs the
      chancery courts to evaluate the division of marital assets by the following guidelines and to
      support their decisions with findings of fact and conclusions of law for purposes of appellate
      review.

Ferguson, 639 So. 2d at 928 (emphasis added). The Court went on to state in Ferguson that "[t]o aid in
appellate review, findings of fact by the chancellor, together with the legal conclusions drawn
from those findings, are required." Id. at 929 (emphasis added). The Ferguson factors include, but are
not limited to:

      1. Substantial contribution to the accumulation of the property. Factors to be considered in
      determining contribution are as follows:

      a. Direct or indirect economic contribution to the acquisition of the property;

      b. Contribution to the stability and harmony of the marital and family relationships as measured by
      quality, quantity of time spent on family duties and duration of the marriage; and

      c. Contribution to the education, training or other accomplishment bearing on the earning power of the
      spouse accumulating the assets.

      2. The degree to which each spouse has expended, withdrawn or otherwise disposed of marital
      assets and any prior distribution of such assets by agreement, decree or otherwise.

      3. The market value and the emotional value of the assets subject to distribution.

      4. The value of assets not ordinarily, absent equitable factors to the contrary, subject to such
      distribution, such as property brought to the marriage by the parties and property acquired by
      inheritance or inter vivos gift by or to an individual spouse;

      5. Tax and other economic consequences, and contractual or legal consequences to third parties, of
      the proposed distribution;

      6. The extent to which property division may, with equity to both parties, be utilized to eliminate
      periodic payments and other potential sources of future friction between the parties;

      7. The needs of the parties for financial security with due regard to the combination of assets, income
      and earning capacity; and,

      8. Any other factor which in equity should be considered.

Id. at 928.

¶18. The chancellor, in his bench ruling, stated that "[i]n making my decisions about the equitable
distribution, I have considered all of the factors set forth in Ferguson." He went on to state that "the
'equitable division' of a marital estate is left to the sound discretion of the [c]hancellor, keeping in mind, as I
said earlier, the Ferguson factors." The chancellor made no mention of the Ferguson factors in his Final
Judgment entered December 30, 1998.

¶19. The chancellor then ruled that Jo Ann was entitled to a 40% interest in the marital estate. The
chancellor made no findings of fact or conclusions of law to support this award of 40% of the marital estate
or $114,860. He merely recited the mechanics of how he arrived at that number. Such being the case, this
Court has no basis on which to review the chancellor's 40% award to Jo Ann.

¶20. This Court has not hesitated to reverse chancellors w ho fail to apply the Ferguson factors and make
the requisite findings of fact and conclusions of law as required by this Court. In Sandlin v. Sandlin, 699
So. 2d 1198 (Miss. 1997), the chancellor, in making the marital property distribution, mentioned the
Ferguson guidelines and represented that he was applying them to the facts of that case. Id. at 1204.
However, the chancellor failed to make the requisite findings of fact and conclusions of law as required by
Ferguson. This Court held that it "could not evaluate the basis that he [the chancellor] used to determine
the division of property." Id. Finally this Court ruled that "the failure to make findings of fact and conclusions
of law was manifest error requiring reversal and remand." Id.

¶21. In Kilpatrick v. Kilpatrick, 732 So. 2d 876 (Miss. 1999), this Court reversed a chancellor for failing
to make the required findings of fact and conclusions of law regarding the distribution of the marital estate.
Id. at 881. While the chancellor did enumerate the actual property division, the chancellor made no
conclusions of law to support the division of the marital estate. Id. at 878-88. This Court reversed and
remanded for specific findings of fact stating that "[w]ithout findings from the Chancellor concerning this
income or use of income, we cannot determine if the distribution of property outlined above meets the
standards of equitable distribution required by Ferguson." Id. at 881.

¶22. In the case sub judice, the chancellor, as did the chancellor in Kilpatrick, enumerated the actual
property division. In this case, as in Kilpatrick, the chancellor failed to make any conclusions of law as to
the Ferguson factors to support the division of the marital estate. As a result of the chancellor's failure to
apply the Ferguson factors properly, this Court has no choice but to reverse and remand this action to the
trial court.

      III. WHETHER THE LOWER COURT ERRED IN APPOINTING A COURT
      APPOINTED EXPERT TO PREPARE VALUATIONS IN THIS MATTER.

¶23. Roger next cites the chancellor's appointment of an expert witness as error. Jo Ann filed a motion
requesting that the chancellor appoint an expert witness to value the marital estate as of December 31,
1992. Roger opposed the motion, arguing that it would only assist Jo Ann "in proving her case." Roger
further opposed the hearing on the motion because counsel for Roger could not be present on the day of the
hearing. On the day of the hearing Roger's counsel telephoned the court administrator who informed
counsel that the motion was still set to be heard. Roger's counsel asked to participate by phone. The court
administrator told counsel that she would call back if the hearing took place. Counsel was not contacted by
the court administrator. The chancellor held the hearing on the motion, granted the motion and appointed
Donald Tackett and Associates to prepare a valuation of the marital estate.

¶24. In Bryant v. Horton, 124 Miss. 1, 86 So. 642 (1921), this Court reversed the trial court for hearing
and granting a motion to dismiss without notice to opposing counsel or without giving opposing counsel the
opportunity to be heard. This Court stated "[w]e think the proper practice in such a case is to give notice to
opposing counsel when action is to be taken by the court, so that he may appear and be heard, or remedy
the trouble urged against his case." Id. at 643.

¶25. In the case sub judice, Roger's counsel was noticed that the motion was to be heard on February 5,
1998. Counsel immediately notified the court that he could not attend the hearing and asked that it be
rescheduled. Counsel received no reply from Jo Ann's counsel or the chancellor. When counsel attempted
to participate in the hearing telephonically, the court administrator never called counsel to advise him of the
hearing time as she had promised. In effect, counsel was not noticed because the court administrator failed
to notify counsel when the hearing began.

¶26. Furthermore, it is the chancellor's duty and responsibility to make sure that every person who has a
legal interest in a proceeding or his counsel is given "full right to be heard according to law...." Code of
Judicial Conduct, Canon 3(A)(4). Neither Roger nor his counsel was given any right at all to be heard at
this proceeding.

¶27. While we cannot say that the chancellor would not have appointed the expert witness if Roger had
attended the hearing, we can say that Roger was possibly harmed by this appointment. The chancellor
instructed the expert to value the marital estate as of December 31, 1992. The expert testified that he used
a January, 1998, balance sheet to begin his evaluation. Indeed his report stated that he was to determine the
marital estate's "current value."

¶28. Because this is a domestic relations case, we will review the decision of the chancellor to appoint an
expert under the manifest error, abuse of discretion standard applied in domestic relations cases. Clark,
754 So. 2d at 458.

¶29. M.R.E. 706 states in pertinent part:

      (a) Appointment. The court may on its own motion or on the motion of any party enter an order to
      show cause why expert witnesses should not be appointed, and may request the parties to submit
      nominations. The court may appoint any expert witnesses agreed upon by the parties, and may
      appoint expert witnesses of its own selection. . . .

M.R.E. 706 clearly authorizes the appointment of an expert upon the motion of a party. As the Court of
Appeals correctly noted, "[t]he appointment of an expert by the court under Mississippi Rule of Evidence
706 is done sparingly, and then only in exceptional cases involving complex issues where the expert's
testimony would be helpful to the trier of facts. M.R.E. 706."Trilogy Communications, Inc. v. Thomas
Truck Lease, Inc., 733 So. 2d 313, 317 (Miss. Ct. App. 1998).

¶30. The chancellor did not abuse his discretion in appointing an expert. The mechanics of this case are
extremely complicated. Involved in this case is the valuation of a partnership that was in bankruptcy at the
time of the divorce in 1992. As of 1998, the partnership had ended the bankruptcy and had begun
rebuilding the farming operations. The parties had lived in a home allegedly paid for and owned by the
partnership. Living expenses for the parties had been paid by the partnership. Because of the complexity of
the financial matters in this case, it cannot be said that the chancellor abused his discretion in appointing an
expert.

¶31. As stated earlier, though, Roger was possibly harmed by the appointment of the expert witness.
Specifically, Roger should have been allowed input on matters such as the date to be used in the valuation
and the method of selecting the expert. Upon remand, Roger should be given an opportunity to be heard
with regard to the expert witness.

      IV. WHETHER THE COURT ERRED IN VALUING THE MARITAL ESTATE AS OF
      1998 INSTEAD OF THE TIME OF THE DIVORCE IN 1992.
¶32. Roger asserts that the chancellor erred in valuing the marital estate as of 1998 instead of 1992, the
date of divorce. Jo Ann asserts that the chancellor did value the marital estate as of 1992.

¶33. While Roger cites no authority for this issue, it is necessary for this Court to speak to the issue to give
guidance to the Court below and to avoid confusion on remand.

¶34. In the order appointing the expert, the chancellor stated that the valuation was to be made "as of
12/31/92." Upon examination of the report submitted by the expert, it is clear that the estate was valued in
1998 terms.

¶35. The report is dated December 10, 1998. In the first paragraph the expert states that he was
"appointed to determine the current value of the marital estate." The report goes on to say that a financial
statement dated January 18, 1998, was used in the valuation. The report valued the partners' equity at
$901,945.21 with Roger's 25% interest coming to $225,486.30. The marital residence was valued at $48,
150, with no supporting documentation. Net cash value of a life insurance policy on Roger's life with Jo Ann
as beneficiary was valued at $14,000.

¶36. The chancellor adopted the valuation of the expert. In his bench ruling, the chancellor valued Roger's
interest in Heigle Farms at $225,000, the life insurance at $14,000, and the marital estate at $48,150, for a
total valuation of $287,150.

¶37. The actions of the chancellor in assigning a value to the marital estate constitute manifest error requiring
reversal by this Court. Marital property is defined as "any and all property acquired or accumulated during
the marriage." Hemsley v. Hemsley, 639 So. 2d 909, 915 (Miss. 1994). "Assets so acquired or
accumulated during the course of the marriage are marital assets and are subject to an equitable distribution
by the chancellor." Id. Further, "non-marital property is not subject to equitable distribution." Devore v.
Devore, 725 So. 2d 193, 196 (Miss. 1998).

¶38. The chancellor committed manifest error in valuing the property as of 1998. In Heigle I, the
chancellor could not place a value upon the partnership as of 1992 because the partnership was in
bankruptcy. Upon remand, it will be incumbent upon the chancellor to value the partnership at the time the
bankruptcy was concluded. This Court is unable to ascertain that date as such information was not
provided to this Court.

¶39. Once the marital estate is assigned a post-bankruptcy value, this Court directs that Jo Ann be
awarded interest on her equitable share of the marital estate with such interest commencing on the date of
the conclusion of the bankruptcy.

      VII. WHETHER THE LOWER COURT ERRED IN MAKING ROGER PAY PART OF
      JO ANN'S ATTORNEYS FEES AS WELL AS THE EXPERT FEES.

¶40. The chancellor ordered Roger to pay $10,000 of the $15,000 Jo Ann owed in attorney's fees. The
chancellor also ordered that Roger pay $3,000 in expert fees. The chancellor then went on to order that the
court costs be divided "50/50 between the parties."

¶41. It is an abuse of discretion for a trial court to award costs and attorney fees without a showing that one
party is unable to pay the fees in question. Hankins v. Hankins, 729 So. 2d 1283, 1286 (Miss. 1999).
Here, the chancellor did not make any findings that Jo Ann was unable to pay her attorney fees or the
expert fees. Because the chancellor made no findings as required by this Court, we reverse the chancellor's
order requiring Roger to pay $10,000 in attorney fees incurred by Jo Ann as well as the $3,000 expert
fees. We reverse and remand this issue for consideration by the court upon remand.

      V. WHETHER THE LOWER COURT ERRED IN EXCLUDING PARTNERSHIP
      LIABILITIES ON NOTES SIGNED BOTH BY THE PARTNERSHIP AND ROGER IN
      DETERMINING THE VALUE OF THE PARTNERSHIP AND ROGER'S LIABILITIES.

      VI. WHETHER THE LOWER COURT ERRED IN THE WAY IT HANDLED ALL THE
      ISSUES INVOLVING THE HOUSE THE PARTIES LIVED IN DURING THEIR
      MARRIAGE.

      VIII. WHETHER THE LOWER COURT ERRED IN REQUIRING THE ATTORNEY
      FOR ROGER TO TESTIFY AS A WITNESS FOR JOANN.

      IX. WHETHER THE LOWER COURT ERRED IN RELYING UPON ITS OWN
      PERSONAL EXPERIENCE AND MATTERS NOT IN THE RECORD IN ITS RULING.

      X. WHETHER THE LOWER COURT'S TREATMENT OF ROGER EVIDENCES BIAS
      AND PREJUDICE.

      XI. WHETHER THE AWARD MADE BY THE LOWER COURT IS EQUITABLE AND
      JUST GIVEN THE FACTS AND CIRCUMSTANCES OF THE CASE, INCLUDING
      ROGER'S FINANCIAL CONDITION.

      XII. WHETHER THE LOWER COURT ERRED IN NOT TAKING INTO ACCOUNT
      ROGER'S INABILITY TO PAY IN MAKING THE RULING OF DECEMBER 17, 1998,
      THAT FORMED THE BASIS FOR THE JUDGMENT APPEALED FROM AND
      WHETHER THE EVIDENTIARY BASIS FOR THE EQUITABLE DISTRIBUTION
      ORDERED WAS PROVED BY THE PLAINTIFF.

      XIII. WHETHER THE LOWER COURT WAS CONSISTENT IN THE APPLICATION
      OF ITS CREDITS AND DEBITS TO THE MARITAL ESTATE IN COMING UP WITH
      THE FINAL FIGURE AWARDED TO JOANN.

¶42. Because we reverse and remand to the trial court on Issues I, II, III, IV, and VII, we will not address
the remaining issues.

                                              CONCLUSION

¶43. This Court holds that the court below erred in failing to make a record as to the findings of fact and
conclusions of law regarding his application of the Ferguson factors in awarding Jo Ann 40% of the marital
estate.

¶44. While the chancellor did not err in appointing an expert; the expert, in contravention to the order of the
chancellor, valued the marital estate as of 1998 instead of 1992, or at the end of the bankruptcy. This
valuation constitutes manifest error.

¶45. The chancellor was also in error when he ordered Roger to pay part of Jo Ann's attorney fees as well
as the expert fees. The chancellor made no finding that Jo Ann was unable to pay those fees, in direct
contravention to established law.

¶46. The judgment of the Chancery Court of Issaquena County is reversed, and this case is remanded to
that court for further proceedings consistent with this opinion.

¶47. REVERSED AND REMANDED.

      PRATHER, C.J., WALLER, COBB AND DIAZ, JJ., CONCUR. SMITH, J., DISSENTS
      WITHOUT SEPARATE WRITTEN OPINION. BANKS, P.J., CONCURS IN PART AND
      DISSENTS IN PART WITH SEPARATE WRITTEN OPINION JOINED BY McRAE, J.
      PRATHER, C.J., JOINS IN PART. MILLS, J., NOT PARTICIPATING.

      BANKS, PRESIDING JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:

¶48. I agree that the chancery court's judgment must be reversed and this case remanded for further
proceedings to more precisely articulate a consideration of the Ferguson factors. I also believe, however,
that the chancellor's acceptance of the court-appointed expert's valuation without adequate support for that
expert's disregard of certain partnership debts requires reversal. Finally, I disagree with the majority's
command that the trial court consider only the value of the marital estate as of the time that the bankruptcy
ended for purposes of determining equitable distribution. In my view, the task is a bit more complicated
than that.

                                                       I.

¶49. Generally, the valuation of a marital estate is as of a date coinciding with the dissolution of the
marriage. This may be deemed the date of filing for divorce, the date of the hearing at which a divorce is
granted or the date of the hearing at which property issues are determined depending upon the jurisdiction.
See, e.g., Catalfumo v. Catalfumo, 704 So. 2d 1095, 1098 (Fla. Dist. Ct. App. 1998)(holding trial court
did not abuse its discretion in finding the date of filing the petition for dissolution as the valuation date for
equitable distribution); Morgan v. Ackerman, 964 S.W.2d 865, 869 (Mo. Ct. App. 1998) (holding that
valuation should occur on the date of the trial at which property issues are determined); Holbrook v.
Holbrook, 309 N.W.2d 343, 346 (Wis. Ct. App. 1981)(holding courts should utilize the date at which the
divorce is granted); our case law suggests that, for valuation purposes, we have generally used a date that
coincides with the end of the marriage. Godwin v. Godwin, 758 So. 2d 384, 386 (Miss. 1999)
(determination that order for separate maintenance indicated end of marriage). Courts have also recognized,
however, that if the presumptive date is inequitable for all or some assets, the court, in the application of
principles of equity may choose some other more appropriate date. Goldman v. Goldman, 589 A.2d
1358, 1360 (N.J. Super. Ct. Chan. Div. 1991), aff'd and remanded in part, 646 A.2d 504 (N.J. Super.
Ct. App. Div. 1994).

¶50. Bankruptcy of a business enterprise is among the complications which may cause a delay in valuation.
Whatever the cause, however, it should be recognized that valuation as of a date significantly removed from
the dissolution of the marriage creates additional concerns in determining the percentage of value to be
assigned to the marital estate. See generally, Lynn Weddle Judkins, The Road to Splitsville: How the
Timing of Valuation During Marital Dissolution Leads to Costly Detours, 15 J. Am. Acad. Matrim.
Law. 465 (1998). In the case of a going concern, whether in or out of bankruptcy, a distinction must be
made between value gained by the continuing non-marital efforts of the spouse in possession and that
gained by passive appreciation of business assets. Bednar v. Bednar, 474 A.2d 17, 18 (N.J. Super. Ct.
App. Div. 1984) (When evaluating equitable distribution in light of accretion or enhancement in value, value
must be analyzed in terms of whether the value was attributable to the personal industry of the party
controlling the asset, apart from the non-possessory partner, or simply to fortuitous increase in value 'due
merely to inflation or other economic factors.') (quoting Mol v. Mol, 370 A.2d 509 (N.J. Super. Ct. App.
Div. 1977)).

¶51. In the instant case, the chancellor ordered that the estate be valued as of 1992, but he seems to have
accepted a value based upon an adjustment to 1998 values, which did not necessarily reflect 1992 values.
The majority suggests that the chancellor should have considered only a valuation as of the time that the
bankruptcy ended. There was no testimony as to when the bankruptcy "ended." There was testimony that
the reorganization plan had been confirmed by December 1997, at the time that a loan had been made, but
the date of confirmation of the plan and closing of the Chapter 11 estate was not established. In my view,
the chancellor must determine both the value at the time of dissolution of the marriage and the value at the
time that the distribution is made. Assuming that the latter value is greater, the chancellor must then
determine the percentage of the increase which is attributable to passive growth of marital assets as
opposed to Mr. Heigle's post-marital efforts.

¶52. The chancellor made an effort to consider these factors. He observed that it would be inequitable to
award Mrs. Simmons appreciation in value generated by the post-marital efforts of Mr. Heigle. On the
other hand, he also expressly considered the ways in which the spouse in possession may benefit from the
use of the marital assets. He then arrived at a figure of 40%, a downward departure from what he viewed
as the presumptive 50% established in Hemsley v. Hemsley, 639 So. 2d 909 (Miss. 1994) and its progeny,
e.g., Arthur v. Arthur, 691 So. 2d 997 (Miss. 1997); Johnson v. Johnson, 650 So. 2d 1281 (Miss.
1995). He did so summarily, however, and as a policy matter, this Court requires a more detailed
explanation. Louk v. Louk, 761 So. 2d 878, 883 (Miss. 2000).

                                                       II.

¶53. Finally, I also find error in the failure of the chancellor to explain adequately the decision to accept the
expert's explanation for disregarding debts owed by the partnership but collateralized by assets outside the
partnership. The suggestion that one's debt may be disregarded because it is secured by the property of
another is simply wrong. There may be a valid reason for disregarding this debt but it does not appear in the
chancellor's opinion. Thus, the judgment should be reversed and this case remanded for this reason as well.

      McRAE, J., JOINS THIS OPINION. PRATHER, C.J., JOINS IN PART.